DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-9 and 16 are rejected under 35 U.S.C. 102(a) as being anticipated by USPN 2020/0373002 to Kadambi et al.

With regard to claim 1, Kadambi discloses an analysis method for movement disorder assessment video having privacy protection function, comprising: 
obtaining a video of a subject person being assessed (paragraphs [0003]-[0004], [0014], [0023] and [0037]); 
performing face swap to the subject person in the video (paragraphs [0043]-[0045], The subjects’ face is swapped or morphed with a face used to anonymize the video by obscuring the original subject’s identity); 
identify key points on the body of the subject in the video (paragraphs [0043]-[0045], Key points on the body in this example are the points on the face that are monitored for movement representing seizures or  neurological conditions); and 
determining movement feature associated with a disease based on changes in the key points over time (paragraphs [0043]-[0045] and [0052], Key points on the body in this example are the points on the face that are monitored for movement representing seizures or  neurological conditions.  The key points are monitored and tracked in order to determine the movements related to different kind of seizures).  

With regard to claim 2, Kadambi discloses the method of claim 1, wherein the step of face-swapping further comprises: 
obtaining feature data by extracting a feature from a face image in the video using an encoding network (paragraph [0045], a deep learning model is used to determine facial features), wherein the face image is an image from eyebrows to the chin of the subject (paragraphs [0043] and [0052] and Figs. 4A-4C, Facial features from eyebrows to chin are determined); 
obtaining a reconstructed face image according to the feature data using a decoding network (paragraphs [0044]-[0045], A reconstructed face is formed by morphing an anonymous face onto the existing subject face.  See Figs. 4A-4C); and 
replacing the face image with the reconstructed face image (paragraphs [0044]-[0045], A reconstructed face is formed by morphing an anonymous face onto the existing subject face.  See Figs. 4A-4C).  

With regard to claim 5, Kadambi discloses the method of claim 1, wherein the step of face swap comprises: 
performing face detection in the video (paragraph [0039], Face detection is performed); 
removing erroneous recognition information (paragraphs [0039] and [0043]-[0045], The subject face is determined according to position and time in the video image.  Bystander faces that are identified are also determined and distinguished as not the subject’s face, and are accordingly blurred out); 
averaging face detection positions over a time period to stabilize the face detection position (paragraphs [0039] and [0043]-[0045], The face is tracked over time in the video and facial landmarks are identified and tracked over time as well).

With regard to claim 6, Kadambi discloses the method of claim 5, wherein the step of removing erroneous recognition information comprises: 
deleting a face detection information during a time period in which the face is not detected; and/or 
interpolating a missing face detection information using face detection information before and after the time period in which the face is not detected ((paragraphs [0039] and [0043]-[0045], The subject face is determined according to position and time in the video image.  Bystander faces that are identified are also determined and distinguished as not the subject’s face, and are accordingly blurred out which is interpreted as effectively deleting face detection information). 

With regard to claim 7, Kadambi discloses the method of claim 1, wherein the key points include facial key points, and the step of determining movement feature further comprises: 
determining a facial area corresponding to the facial key points; and 
determining a facial expression used in the diagnosis of the disease according to the changes of the facial area over time (paragraphs [0015]-[0018] and [0043]-[0045], Key facial landmark positions are identified and tracked for the purpose of monitoring facial expressions as well as seizures and other neurological conditions).  

With regard to claim 8, Kadambi discloses the method of claim 7, wherein the facial key points comprises a plurality of key points around an eye, and the step of determining movement feature further comprises: 
determining an eye area corresponding to the plurality of key points around the eye; 
determining the change in an area of the opened eye over time; 
determining a blinking frequency according to the change in the area of the open eye over time (paragraphs [0039] and [0043]-[0045] and [0052], Facial landmarks such as eyes are identified and tracked for purposes of identifying types of seizures with different eye blinking properties).

With regard to claim 9, Kadambi discloses the method of claim 7, wherein the facial key points comprise a plurality of key points around the mouth; and 
the step of determining movement feature further comprises: 
determining a mouth area according to multiple key points around the mouth; and
determining the change in an area of the opened mouth over time (paragraphs [0018] and [0043]-[0045] and [0052], Mouth and jaw movements are also tracked).  

With regard to claim 16, Kadambi discloses an apparatus for analyzing a video of a movement with privacy protection function, comprising: 
at least one processor (Fig. 2, object analysis unit 208); 
a memory communicatively connected to at least one said processor (Fig. 2, data processing module 204) , wherein the memory stores a command to be executed by the at least one processor, and the command is executed by the at least one processor so that the at least one processor executes method of analysis of claim 1 (see discussion of claim 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of USPNs 2020/0373002 to Kadambi and 2005/0063582 to Park et al.

With regard to claim 3, Kadambi discloses the method of claim 2, but does not disclose wherein the face image is a side face image and converting the side face image into a front facing image etc.
The process of generating a 3D face head model using front and/or side face images is well established in the art.  Park teaches such a system (Figs. 1-3) and teaches the use of facial features and 3D depth information to form a 3D face/head model.  Therefore it would have been obvious to one of ordinary skill in the art before time of filing to use the 3D model generation process taught by Park in combination of the face anonymization process of Kadambi in order to create a 3D anonymous facial model that could be viewed from different angles in the 3D space to maintain the privacy of the subject while providing a realistic image to be monitored and studied.

With regard to claim 4, Park further discloses, wherein, prior to replacing the face image in the video with the reconstructed face image, the method further comprises: adjusting pixel values of the reconstructed face image according to the pixel values of the face image in the video so that a color histogram of the reconstructed face image matches that of the face image in the video (paragraphs [0210]-[0216], Park teaches using a color histogram for matching skin color values so that the 3D face model is consistent).   


Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of USPNs 2020/0373002 to Kadambi and 2019/0110736 to Broderick et al.

With regard to claim 10, Kadambi discloses the method of claim 1, but does not disclose the process of monitoring the subject’s stepping action.
Broderick teaches a similar system for monitoring a person for a movement disorder disease and further teaches:
wherein the key points include ankle key points, and the step of determining movement feature further comprises: 
determining a stepping action according to change in positions of the ankle key points over time; and 
determining a stepping frequency according to the stepping action (paragraphs [0085]-[0087], Broderick discloses monitoring a subject’s gait while walking and includes measurements such as stride speed or frequency of stepping.  Fig. 17B indicates ankle points at the bottom of the legs).  
Therefore it would have been obvious to one of ordinary skill in the art to combine the movement disorder monitoring taught by Broderick with the anonymization and movement disorder monitoring of Kadambi in order to monitor movement disorder in a subject while protecting the subject’s privacy.

With regard to claim 11, Broderick discloses wherein the key points include a plurality of finger joints, and the step of determining movement feature further comprises:
determining a tapping action of an index finger and a thumb according to changes in the positions finger joints over time (Figs. 6A-6B and paragraphs [0079]-[0081], Broderick teaches a finger tapping test for monitoring finger tapping); and 
determining a frequency, an amplitude, and a trend in the changes of the tapping of the index finger and the thumb (Figs. 6A-6B and paragraphs [0079]-[0081], Broderick teaches a finger tapping test for monitoring finger tapping including speed, amplitude, hesitations, halts and decreasing amplitude).

With regard to claim 12, Broderick discloses wherein the key points include a plurality of finger joints, and the step of determining movement feature further comprises: 
determining a fisting action according to positions of the plurality of finger joints over time; and determining the fisting frequency according to the fisting action (paragraph [0078], [0080], Broderick teaches monitoring the subject as they open and close their fists). 

With regard to claim 13, Broderick discloses wherein the key points include a wrist and an elbow, and the step of determining movement feature further comprises: determining a rotation according to positions of the wrist and the elbow over time (paragraph [0078], wrists and elbows are also tested and monitored); and determining a speed of the rotating arm according to the rotation action (paragraphs [0079]-[0081], speed is also evaluated).

With regard to claim 14, Broderick discloses wherein the key points include hip joints, shoulder joints, knees, ankles (Figs. 20 and 21), and the step of determining movement feature further comprises: 
determining a gait according to changes in positions of hip joints, shoulder joints, the key points, and ankles over time (paragraphs [0085]-[0086], Gait is monitored); and determining shifts in a center of gravity and a degree of swaying in the center of gravity according to the gait (paragraphs [0085]-[0087], Gait is evaluated along with center of gravity is posture stability).

With regard to claim 15, Broderick discloses wherein identifying of key points in the video comprises: obtaining a key point distribution probability by recognizing each image frame in the video using a neural network; and determining a location of the key point according to the key point distribution probability (paragraphs [0139]-[0141], Broderick uses recurrent neural networks to monitor, model and predict locations of key points).  


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY J TUCKER whose telephone number is (571)272-7427. The examiner can normally be reached 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAN PARK can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WESLEY J. TUCKER
Primary Examiner
Art Unit 2669



/WESLEY J TUCKER/Primary Examiner, Art Unit 2669